Case 14-50971-CSS   Doc 466-34   Filed 05/02/20   Page 1 of 31




    Exhibit 90
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          1 of 302 PageID
                                                                   of 31 #: 1990




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


YUCAIPA AMERICAN ALLIANCE FUND I,               )
LP., and YUCAIPA AMERICAN ALLIANCE              )
(PARALLEL) FUND I, LP.,                         )
                                                )
               Plaintiffs,                      )
                                                )
      V.                                        )   Civ. No. 15-373 (SLR)
                                                )
                                                )
RICHARD A. EHRLICH, STEPHEN H.                  )
DECKOFF, LESLIE A. MEIER, JEFFREY A.            )
SCHAFFER, BDCM OPPORTUNITY FUND II,             )
LP., BLACK DIAMOND CLO 2005-1 LTD., and         )
SPECTRUM INVESTMENT PARTNERS, LP.,              )
                                                )
               Defendants.                      )



John T. Dorsey, Esquire, Michael R. Nestor, Esquire, Sharon M. Zieg, Esquire, and Michael
S. Neiburg, Esquire, of Young Conaway Stargatt & Taylor LLP, Wilmington, Delaware;
Robert A. Klyman, Esquire, Maurice M. Suh, Esquire, and Kahn Scolnick, Esquire, of
Gibson, Dunn & Crutcher, LLP, Los Angeles, California. Counsel for Yucaipa American
Alliance Fund I, LP. and Yucaipa American Alliance (Parallel) Fund I, L.P.

Adam G. Landis, Esquire and Kerri K. Mumford, Esquire, of Landis Rath & Cobb, LL.P.,
Wilmington, Delaware; Robert J. Ward, Esquire, of Schulte Roth & Zabel LLP., New York,
New York. Counsel for Richard A. Ehrlich, Stephen H. Deckoff, Leslie A. Meier, Jeffrey A.
Schaffer, BDCM Opportunity Fund II, L.P., Black Diamond CLO 2005-1 Ltd., and Spectrum
Investment Partners, LP.



                                MEMORANDUM OPINION




Dated: September~ , 2016
Wilmington, Delaware
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          2 of 303 PageID
                                                                   of 31 #: 1991




R~,

I. INTRODUCTION

       This action arises from the bankruptcy cases of Allied Systems Holdings, Inc., et al.

("Allied"). 1 Plaintiffs Yucaipa American Alliance Fund I, L.P., and Yucaipa American

Alliance (Parallel) Fund I, L.P. (together, "plaintiffs") filed a complaint against BDCM

Opportunity Fund II, L.P. and Black Diamond CLO 2005-1 Ltd. (together, "Black Diamond"),

Spectrum Investment Partners, L.P. ("Spectrum" and together with Black Diamond, "BD/S'').

and certain members of Allied's board of directors (Richard A. Ehrlich, Stephen H. Deckoff,

Leslie A. Meier, and Jeffrey A. Schaffer) (collectively, "defendants") asserting violation of the

Racketeer Influenced and Corrupt Organizations ("RICO") Act, 2 as well as state law claims

for fraud and tortious interference with business relations. (D.I. 1 ("complaint")) 3

Defendants move to dismiss on the bases that: the complaint fails to state a claim under §§

1962(c) and (d) of the RICO Act; the complaint fails to state claims for tortious interference

or fraud; the complaint is barred by the Noerr-Pennington doctrine; 4 and plaintiffs' claims

are barred by a covenant not to sue. (D.I. 17) Alternatively, defendants move to stay the




1  Allied Systems Holdings, Inc. is now known as ASHING Corporation.
21a u.s.c. § 1961, et seq.
3 The court will cite Defendants' Opening Brief in Support of the Motion to Dismiss as (MTD

at_); Yucaipa's Opposition Brief as (MTD Opp. at_); and Defendants' Reply Brief as
(MTD Reply at_). Other "D.I." references will be to the docket for Civ. No. 13-373 (SLR).
4 The Noerr-Pennington doctrine protects a litigant's right to "petition the Government for

redress of grievances," a fundamental principle that cannot be abridged under the First
Amendment of the U.S. Constitution. See E.R.R. Presidents Conference v. Noerr Motor
Freight, Inc., 365 U.S. 127, 137 (1961). Under the Noerr-Pennington doctrine, every step of
litigation is immune from liability. See United Mine Workers of Am. v. Pennington, 381 U.S.
657, 670 (1965). Courts in the Third Circuit have applied the Noerr-Pennington doctrine to
dismiss RICO actions. See e.g., Giles v. Phelan, Hallinan & Schmieg, LLP, 2013 WL
2444036, at *11 (D.N.J. June 4, 2013) (dismissing RICO claims); Bath Petroleum Storage,
Inc. v. Mkt. Hub Partners, L.P., 2000 WL 1508873, *1 (2d Cir. Oct 11, 2000) ("Noerr-
Pennington immunity is applicable to RICO actions and to state-law claims such as fraud
and tortious interference").
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          3 of 304 PageID
                                                                   of 31 #: 1992




action pending resolution of related actions pending in the bankruptcy cases. (Id.) Because

the complaint fails to state a claim under RICO, and the court declines to exercise

supplemental jurisdiction over the state law claims, the motion to dismiss will be granted.

II. BACKGROUND

    A. The Bankruptcy Cases

       Allied was a provider of distribution and transportation services to the automotive

industry. Allied emerged from its first bankruptcy in May 2007, and plaintiffs became

Allied's majority shareholder under the plan of reorganization, with control over its board of

directors. To finance its emergence from bankruptcy, Allied borrowed $265 million of first

lien debt (the "First lien Debt" or "First Lien Claims") from numerous lenders ("Lenders")

pursuant to a Credit Agreement. 5 As defined in the Credit Agreement, one or more Lenders

holding more than 50% of the total First lien Debt can act as the "Requisite Lenders," and

the Requisite Lenders are vested with authority to exercise - or refrain from exercising -

certain rights and remedies on behalf of all Lenders, such as declaring events of default,

demanding immediate payment by Allied of any and all amounts due, or commencing

foreclosure. (Id., §§ 1.1, 8.1, 9.8)

       Under the Credit Agreement, the only parties eligible to act as Requisite Lenders

were "Lenders," which consisted only of the original Lender signatories to the Credit

Agreement, and "Eligible Assignees" that subsequently become Lenders pursuant to an

Assignment Agreement. (Id., § 1.1) Plaintiffs were not original Lender signatories to the

Credit Agreement, and the definition of Eligible Assignee provided that "no ... Sponsor

shall be an Eligible Assignee." (Id.,) "Sponsor" is a defined term applicable only to


5"Credit Agreement" refers to the Amended and Restated First Lien Secured Super-Priority
Debtor in Possession and Exit Credit and Guaranty Agreement, as amended and restated
as of May 15, 2007, between Allied Holdings Inc. and Allied Systems ltd. (LP.) as
Borrowers, and the Lenders from time to time party thereto (as amended). (0.1. 1, ex. 1)

                                              2
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          4 of 305 PageID
                                                                   of 31 #: 1993




 plaintiffs. This prohibition recognized the manifest conflict of interest between plaintiffs (as

 Allied's controlling shareholders) and the Lenders (as creditors of Allied).

        In 2008, certain events of default occurred under the terms of the Credit Agreement,

 and Allied stopped making interest payments on the First Lien Debt. Plaintiffs orchestrated

 the passage of a Third Amendment to the Credit Agreement, which gave plaintiffs limited

 rights to become a Lender, capping the amount of debt they could purchase, stripping that

 debt of any voting power, and requiring certain contributions to equity. (D.I. 1, ex. 14, Third

 Amendment§ 2.1 (a)) Thus, plaintiffs could never become Requisite Lenders under the

 Third Amendment. The Third Amendment also contained a covenant not to sue, which

 limited plaintiffs' rights to sue any Lender. The covenant not to sue provided:

        To the fullest extent permitted by applicable law, no Restricted Sponsor Affiliate
        [plaintiffs} shall assert, and each Restricted Sponsor Affiliate immediately and
        automatically upon becoming a Lender, hereby irrevocably (i) waives, any claim or
        cause of action against any Lender, any Agent and their respective Affiliates ..
        . (whether or not the claim therefor is based on contract, tort or duty imposed by any
        applicable legal requirement or otherwise) arising out of, in connection with, as a
        result of, or in any way related to, this Agreement or any Credit Document or
        any agreement or instrument contemplated hereby or thereby or referred to herein or
        therein, the transactions contemplated hereby or thereby, any Loan or the use of
        the proceeds thereof or any act or omission or event occurring in connection
        therewith except to the extent caused by such Lender's or Agent's gross negligence
        or willful misconduct ... as determined by a court of competent jurisdiction by final
        and non-appealable judgment, (ii) waives, releases and agrees not to sue upon
        any such claim or any such cause of action, whether or not accrued and whether
        or not known or suspected to exist in its favor and (iii) waives any claim or cause of
        action against any Agent or any Lender ... on any theory of liability for special,
        indirect, consequential or punitive damages ....

 (Id.,§ 2.7(e) (emphasis added))

        In February 2009, ComVest Investment Partners 111, LP. ("ComVest") became the

 Requisite Lender. Thereafter, plaintiffs directly negotiated with ComVest to acquire the First

Lien Debt. On August 21, 2009, plaintiffs caused Allied to enter into a purported Fourth

Amendment to the Credit Agreement which, if effective, would have eliminated the Third

Amendment's restrictions on plaintiffs' acquisition of First Lien Debt and would have allowed

                                                3
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          5 of 306 PageID
                                                                   of 31 #: 1994




 plaintiffs to become Requisite Lenders. Indeed, that same day, plaintiffs purported to

 purchase ComVest's debt and declared themselves Requisite Lenders. However, the

 Fourth Amendment was not approved by unanimous consent of the Lenders as required by

 the Credit Agreement. CIT Group Business Credit, Inc. ("CIT") - a Lender and the

 Administrative Agent under the Credit Agreement - challenged plaintiffs' status as Requisite

 Lenders, which led to a lengthy litigation in Georgia state court among plaintiffs, Allied, and

 CIT ("Georgia Action"). CIT settled that litigation with plaintiffs and Allied, but the settlement

 did not resolve the issues between plaintiffs and the other Lenders. In January 2012, 80/S

 commenced an action in New York state court ("New York Action") against plaintiffs, and

 successfully obtained a judicial declaration that plaintiffs were not the Requisite Lenders

 because the Fourth Amendment was not validly enacted and was void ab initio. 6

        On May 17, 2012, while the New York Action was pending, Black Diamond filed

 involuntary petitions for bankruptcy against Allied in the bankruptcy court, and Allied entered

 bankruptcy for the second time, five years after its first bankruptcy. (See Bankr. D.I. 1)7

 Allied shortly thereafter consented to the entry of orders for relief under the Bankruptcy

 Code. On October 18, 2012, Allied commenced an adversary proceeding seeking a

 determination as to, among other things, the identity of the Requisite Lenders under the



6 See BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP, No. 650150/2012,
2013 N.Y. Misc. LEXIS 1993, *13 (N.Y. Sup. Ct. Mar. 8, 2013). The First Department of the
New York Supreme Court's Appellate Division ("New York Appellate Division") affirmed the
finding that the Fourth Amendment is void ab initio and that plaintiffs are not the Requisite
Lenders. BDCM Opportunity Fund II, LP v. Yucaipa Am. Alliance Fund I, LP, 112 A.D.3d
509, 509 (N.Y. App. Div. 2013). The New York Appellate Division's opinion, however,
modified the lower court's opinion in that it held there was a triable issue of fact as to
whether Black Diamond waived the ability to challenge plaintiffs' status as Requisite
Lenders. 6 See id. at 511. The New York Court of Appeals denied further review on April 3,
2014, thereby exhausting plaintiffs' appeals. BDCM Opp. Fund II, LP v. Yucaipa Am.
Alliance Fund I, LP, 8 N.E.3d 849, 849 (N.Y. 2014).
7 The docket of Allied's chapter 11 cases, captioned In re ASH/NC Corporation, et al., Case

No. 12-11564 (CSS) {Bankr. D. Del.), is cited herein as (Bankr. 0.1. _).

                                                 4
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          6 of 307 PageID
                                                                   of 31 #: 1995




 Credit Agreement (Adv. No. 12-50947 (CSS)) (the "Allied Action"). On March 14, 2013, the

 Official Committee of Unsecured Creditors appointed on behalf of Allied's bankruptcy

 estates (the "Committee"), together with BOIS (as intervenors), filed an amended complaint

 in the bankruptcy court seeking, among other things, to equitably subordinate plaintiffs'

 purported First Lien Debt and to compel plaintiffs to comply with the Third Amendment's

 requirement that plaintiffs contribute their debt to capital (Adv. No. 13-50530 (CSS)) (the

 "Committee Action"). On November 19, 2014, BOIS filed an equitable subordination

 complaint against plaintiffs (Adv. No. 14-50971 (CSS)) (the "BOIS Action"). The Committee

 Action and the BD/S Action remain pending in the bankruptcy court, and discovery is

 currently scheduled to be completed by July 17, 2017. (See Committee Action at 0.1. 392

 (parties' July 12, 2016 status report))

        The bankruptcy court issued an oral ruling on February 27, 2013, granting a motion

 to dismiss plaintiffs' cross-claims in the Allied Action, including their claim for declaratory

 relief that certain provisions of the Third Amendment should be deemed void. (See

 Committee Action 0.1. 255 at 103-08) On June 19, 2013, the bankruptcy court entered an

 agreed scheduling order in the Allied Action and Committee Action in which the parties

 (including plaintiffs) acknowledged that the bankruptcy court may address the issue of

 "[w]ho, if anyone, is 'Requisite Lender' under the Debtors' [Credit Agreement]."' (See

 Committee Action 0.1. 268    ,m 2(a), (b)) Thereafter, BOIS filed a motion for summary
 judgment in both the Allied Action and Committee Action seeking a declaration that BOIS

 are the Requisite Lenders under the Credit Agreement. (See Committee Action 0.1. 254)

 After full briefing, the bankruptcy court, on July 30, 2013, ruled from the bench that 80/S




                                                 5
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          7 of 308 PageID
                                                                   of 31 #: 1996




 are the Requisite Lenders. 8 Plaintiffs appealed that decision and, on March 31, 2016, the

 court affirmed the bankruptcy court's decision. 9

        Following the bankruptcy court's ruling that BD/S are the Requisite Lenders, in the

 summer of 2013, the bankruptcy court supervised an auction of Allied's assets in which

 BD/S, in their capacity as Requisite Lenders, submitted a credit bid to purchase Allied's

 assets on behalf of the Lenders. Ultimately, Jack Cooper Holdings Corporation made the

 highest and best bid and purchased substantially all of Allied's assets. That sale closed on

 December 20, 2013 and was funded on December 27, 2013. BD/S, in their capacity as

 Requisite Lenders, used their credit bid, which was approved by the bankruptcy court on

 September 17, 2013, to purchase the remainder of Allied's assets (the "SBDRE Assets") on

 behalf of all Lenders (including plaintiffs). (See Bankr. 0.1. 1837, 1868 (sale orders))

        On December 11, 2013, plaintiffs filed an action in the Delaware Court of Chancery

 against BOIS and others to challenge the allocation of the SBDRE Assets. On October 31,

 2014, the Delaware Court of Chancery dismissed most of plaintiffs' claims by applying the

 bankruptcy court's decision through collateral estoppel that the Third Amendment is valid .10

 The claims that were not dismissed by the Court of Chancery were stayed pending

 resolution of Allied's chapter 11 cases. 11 On December 9, 2015, a plan of reorganization

 co-sponsored by BD/S in their capacity as the Requisite Lenders was approved by the

 bankruptcy court. (See Bankr. 0.1. 3383) The plan of reorganization, which was supported

 by both Allied and the Committee, includes the prosecution of claims against plaintiffs and




 8  See Committee Action 0.1. 280, Allied Action 0.1. 275 (bankruptcy court order granting
 summary judgment); 7/30/13 Hr'g. Tr. at 120-30 (bankruptcy court bench ruling).
 9 See Civ. No. 13-1580 (SLR), 0.1. 39, 40; Civ. No. 13-1583 (SLR), 0.1. 39, 40.
 10 Yucaipa Am. Alliance Fund/, LP v. SBDRE LLC, No. 9151-VCP, 2014 WL 5509787, at

 *14 (Del. Ch. Oct. 31, 2014).
 11
    See id. at *16-*17.

                                                6
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page
                                                          8 of 309 PageID
                                                                   of 31 #: 1997




 certain of its principals for equitable subordination, breach of contract, breach of fiduciary

 duty, and other claims.

        On May 8, 2015, plaintiffs filed the instant action asserting violation of§ 1962(c) of

 the RICO Act (count I); conspiracy to violate§ 1962(c) pursuant to§ 1962(d) (count II);

 fraud under state law (count Ill); and tortious interference with business relations under

 state law (count IV). On June 4, 2015, defendants moved to dismiss or stay the action.

 (D.I. 16) The motion to dismiss is fully briefed and properly before the court.

        B.      The Alleged RICO Scheme

        Plaintiffs assert a racketeering scheme by defendants, the goal of which was to force

 Allied into involuntary bankruptcy and equitably subordinate plaintiffs' claims in order to

 "recover a substantial multiple on their original investment." To implement this scheme,

 which was allegedly motivated by "simple greed" (D.I. 1, ,r 123), Black Diamond and

 Spectrum encouraged plaintiffs' acquisition of ComVest's debt so that plaintiffs would obtain

 a 56% share of all of the First Lien Claims. "Were that to happen, [d]efendants could jointly

 push Allied into an involuntary bankruptcy, at which point, Black Diamond and Spectrum

 could attempt to equitably subordinate [plaintiffs'] First Lien Claims by falsely accusing

 [plaintiffs'] designees on the Allied board of directors of breaching their fiduciary duties to

 Allied and operating Allied to [plaintiffs'] advantage." (D.I. 1,   1f 79)   After "encourag[ing]

 [plaintiffs] to acquire as much Allied debt as possible by providing false assurances of

 cooperation and support" (id.,   ,r 8), Black Diamond and Spectrum subsequently conspired
 and acted to prevent plaintiffs from serving as Requisite Lenders under the Credit

 Agreement; "scuttle" a deal with Jack Cooper Transport Company Inc., a competitor and

 prospective purchaser of Allied's assets (the "JCT Deal"); file involuntary bankruptcy

 petitions against Allied supported by false statements and material omissions; attempt to

 wipe out plaintiffs' First Lien Claims with a "bogus" complaint for equitable subordination;

                                                  7
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 466-34
                        Document 35 FiledFiled 05/02/20
                                          09/02/16   PagePage  10PageID
                                                         9 of 30  of 31 #: 1998




 and abuse their Requisite Lender status with the goal of further harming plaintiffs. (Id.,     ,r
 82)

        With respect to specific factual allegations, plaintiffs allege that Black Diamond and

 Spectrum first encouraged plaintiffs (insiders of Allied) to buy as much First Lien Debt as

 possible. (Id., ,I,I 8-10, 83-89) In support of this allegation, plaintiffs rely on an email dated

 February 2, 2011 from Black Diamond to plaintiffs stating that, "[o]n Allied, the strategy you

 outlined seemed right and you have our support." (See id., ex. 21) Despite this

 encouragement, defendants were planning to assert an equitable subordination claim

 against plaintiffs as early as 2009, as evidenced by an email from a third party to Spectrum,

 dated August 13, 2009, in which the third-party states: "I thought you were going to check

 out the 'equitable subordination' angle." (Id., ex. 15) Plaintiffs also point to an email from

 Spectrum to Black Diamond, dated September 17, 2009 - one month after plaintiffs'

 purchase of ComVest's debt- in which Spectrum states "looks like [plaintiffs] pushed the

 equity button here ... you ready to roll." ( See id., ex. 17) Plaintiffs assert that this is

 evidence of a scheme to file the involuntary petitions, level false accusations, and file an

 equitable subordination action against plaintiffs as insiders. (Id.,   ,r 90)
        Notwithstanding the ruling in the New York Action that plaintiffs were not the

 Requisite Lenders under the Credit Agreement, and the bankruptcy court's conclusion that

 BD/S are the Requisite Lenders, plaintiffs further assert that, as part of the scheme,

 defendants wrongfully prevented plaintiffs from serving as Requisite Lenders. (Id.,       ,r,r 13-
 17, 92-94) Specifically, Black Diamond and Spectrum "secretly (and successfully) urged

 CIT ... to refuse to recognize [plaintiffs] as Requisite Lender[s]" and pursue expensive

 litigation against plaintiffs in the Georgia Action. (Id.,   ,r 93)
        Plaintiffs further allege that, as part of their scheme, defendants interfered with the

 JCT Deal by pretending to negotiate with JCT for over a year and then filing involuntary

                                                   8
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  11 PageID
                                                          10 of 30 of 31 #: 1999




 petitions in order to "kill the deal." (Id.,   ,m 18-20, 95-100, 109, 215) Specifically, the sale
 "would have resulted in the pre-bankruptcy transfer of [plaintiffs'] First Lien Debt to JCT."

 (Id.,   ,r 95)   Pursuant to the proposed transaction, "JCT would have purchased substantially

 all of the assets and assumed the liabilities of Allied, including debt owned by [plaintiffs]."

 (Id., ,I 214) However, because such a sale was inconsistent with defendants' scheme, after

 JCT initially approached all Lenders, Black Diamond negotiated directly with JCT from

 March 2011 through May 2012. (Id., ,I 96) Plaintiffs claim that the result of these direct

 negotiations was JCT's determination that any acquisition could be consummated only

 through a sale of Allied in a voluntary bankruptcy case under 11 U.S.C. § 363. 12 (Id.,       W 97,
 215) In support of this allegation, plaintiffs rely on an email, dated May 10, 2011. from JCT

 to Black Diamond and plaintiffs, containing a proposal incorporating a voluntary bankruptcy

 filing and§ 363 sale. (Id.,    ,r 99)   Plaintiffs claim that, in December 2011, JCT reported that

 it had reached an agreement with Black Diamond on certain terms, including a bridge loan

 from Black Diamond to JCT to the purpose of financing JCT's purchase of the First Lien

 Debt held by plaintiffs. (Id.,   ,r 98; ex.   19) By March of 2012, "[t]he parties had agreed upon

 substantially all of the terms of that transaction, ... and expected to complete the necessary

 contracts and paperwork to effectuate the transaction." (Id., ,I 214; ex. 4) "The

 consummation of the sale was thus reasonably likely and probable." (Id.,         ,r 214)   Although

 the term sheets provided that defendants would have received par plus accrued interest for

 their First Lien Debt, plaintiffs assert that an equitable subordination claim, if successful,

 offered defendants the possibility of a greater recovery, so defendants "scuttled" the deal


 12 Section 363 of the Bankruptcy Code provides that the trustee, after notice and a hearing,
 may sell property of the estate "other than in the ordinary course of business." 11 U.S.C. §
 363(b). This section empowers the trustee to sell assets "free and clear of any interest in
 such property of an entity other than the estate" including claims that could otherwise be
 assertable against the buyer of the assets under the common law doctrine of successor
 liability. See In re Grumman Olson Indus., Inc., 467 B.R. 694, 703 (S.D.N.Y. 2012).

                                                      9
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  12 PageID
                                                          11 of 30 of 31 #: 2000




 with JCT by filing the involuntary bankruptcy. (Id.,       ,r 100)     According to plaintiffs, the

 negotiations with JCT were "simply a sham, conducted to lull Allied, JCT, and [plaintiffs] into

 falsely believing that no involuntary bankruptcy was on the horizon." (Id.,            ,r 109)   In support

 of this assertion, plaintiffs rely on an email, dated January 8, 2012, between Black Diamond

 principals referring to the "Allied Strategy." (Id.,     ,r 100, ex.   20)

         Plaintiffs allege that "central to [the] Allied Strategy" was a Cooperation Agreement

 executed in January 2012, pursuant to which Black Diamond and Spectrum agreed to offer

 a right of first refusal and participation rights to one another before transferring any Allied

 debt to a third party. (Id.,   ,r,r 101-102)   The Cooperation Agreement states that it was

 entered into "in contemplation of ... certain strategies to enforce the rights of the Parties as

 Lenders under the [Credit Agreement]" and provided that the parties would share costs and

 expenses. (Id., ex. 13) Plaintiffs assert that the Cooperation Agreement was entered into in

 contemplation of an improper involuntary bankruptcy proceeding and functioned to spur

 improper claims trading. (Id.,       ,m 102, 104)
         In this regard, to induce Spectrum to join Black Diamond as a petitioning creditor 13 in

 the involuntary bankruptcy, Black Diamond gave Spectrum a "bribe." The alleged bribe was

 Black Diamond's agreement to transfer $4 million of its own First Lien Claims to Spectrum

 "on favorable pricing terms." (Id.,     ,r 107)   Black Diamond and Spectrum appear to have

 conceded that the transfer to Spectrum was made for the same price that Black Diamond

 originally paid for the debt (id.,   ,r 107), but assert that the transfer was not made for the
 purposes of filing involuntary petitions. In support of their allegations that the transfer was a

 bribe, plaintiffs rely on an email dated March 21, 2012 between Spectrum and Black



 13Section 303 of the Bankruptcy Code provides that an involuntary case is commenced by
 the filing with the bankruptcy court of a petition under chapter 7 or 11 by three or more
 creditors. See 11 U.S.C. § 303(b).

                                                     10
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  13 PageID
                                                          12 of 30 of 31 #: 2001




 Diamond, in which Spectrum stated: "Please get this [claim transfer] closed this week. We

 cannot file an involuntary without it done." (Id.,   1J 108; ex. 6) Plaintiffs acknowledge in the

 complaint that "Spectrum already held sufficient claims to qualify as a petitioner of the

 involuntary bankruptcy under Bankruptcy Rule 1003," but asserts that the transfer of an

 additional $4 million in First Lien Claims was "clearly an inducement in violation of 18 U.S.C.

 § 152(6)." (Id.,   1J 170)

         Plaintiffs allege that the involuntary petitions filed by Black Diamond and Spectrum

 two months later were supported by false statements and material omissions regarding the

 transfer. (Id.,   1J1J 110-113) Specifically, although defendants checked the box on the

 involuntary petitions indicating whether "there has been a transfer of claim against the

 debtor by or to any petitioner," defendants failed to attach evidence of such transfers as

 required by Bankruptcy Rule 1003(a). 14 (Id.,   ,r 111)   The affidavit filed on behalf of Black

 Diamond ("Black Diamond Affidavit"), which stated that no claims had been transferred to

 Black Diamond, contained a material omission in failing to disclose that Black Diamond had

 transferred claims to Spectrum and a false statement that the transfers were not made "for

 the purpose of commencing the Bankruptcy Cases." (Id., ,I 113) Similarly, plaintiffs assert

 that the affidavit on behalf of Spectrum ("Spectrum Affidavit") contained a false statement

 that the claims it received from Black Diamond "were not assigned to Spectrum for the

 purpose of the commencing the Bankruptcy Cases." (Id.,         ,r 112)



 14
    Federal Rule of Bankruptcy Procedure 1003(a) provides: "A transferor or transferee of a
 claim shall annex to the original and each copy of the petition a copy of all documents
 evidencing the transfer, whether transferred unconditionally, for security, or otherwise, and
 a signed statement that the claim was not transferred for the purpose of commencing the
 case and setting forth the consideration for and terms of the transfer. An entity that has
 transferred or acquired a claim for the purpose of commencing a case for liquidation under
 chapter 7 or for reorganization under chapter 11 shall not be a qualified petitioner."

                                                 11
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  14 PageID
                                                          13 of 30 of 31 #: 2002




         Plaintiffs assert that defendants have abused their status of Requisite Lenders to

 further harm plaintiffs. (Id.,   ,r,r 1, 82)   The Credit Agreement provides for reimbursement of

 legal expenses incurred by any Lender under certain circumstances, including expenses in

 a bankruptcy proceeding. (Id.,       ,r 129)    Plaintiffs claim that they are entitled to be reimbursed

 for fees and expenses relating to the litigation with CIT, the litigation with Black Diamond

 and Spectrum, and fees incurred in the Allied bankruptcy proceedings. (Id.,             ,r 129)
 According to plaintiffs, defendants have colluded to block payment of plaintiffs' fees and

 expenses while reimbursing their own. (Id.,          ,m 129-31) Finally, defendants obstructed
 justice by failing to disclose the Cooperation Agreement, which was responsive to discovery

 requests propounded by plaintiffs in the bankruptcy proceedings. (Id.,           ,r 122)
        C.      Alleged Predicate Acts Under RICO

        The RICO Act imposes criminal and civil liability upon those who engage in certain

 "prohibited activities." Each prohibited activity is defined in 18 U.S.C. § 1962 to include, as

 one necessary element, proof either of "a pattern of racketeering activity" or of "collection of

 an unlawful debt." "Racketeering activity" is defined in RICO to mean "any act or threat

 involving" specified state-law crimes, any "act" indictable under various specified federal

 statutes, and certain federal offenses. 18 U.S.C. § 1961 (1 ). Under the statute, a "pattern"

 requires at least two acts of racketeering activity within a 10-year period. 18 U.S.C. §

 1961 (5).

        The "predicate acts" alleged in the complaint are: (1) false oath in relation to a

bankruptcy proceeding in violation of 18 U.S.C. § 152(2), regarding the Black Diamond and

Spectrum Affidavits, including the redaction of certain information in the trading records

attached to the Spectrum Affidavit (D.I. 1,        ,r,r 174-79); (2) false declarations in relation to a
bankruptcy proceeding in violation of 28 U.S.C. § 152(3) regarding the Black Diamond and

Spectrum Affidavits (id.,   ,m 181-82); (3) instances of claims trading in relation to a
                                                      12
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  15 PageID
                                                          14 of 30 of 31 #: 2003




bankruptcy proceeding in violation of 18 U.S.C. § 152(6) regarding the transfer of First Lien

Claims between Black Diamond and Spectrum (id.,            ,m 166-72); (4) wire fraud in violation of
18 U.S.C. § 1343 regarding emails between the defendants, specifically emails "that

facilitated the solicitation of Allied debtholders to join the involuntary petition[s] and

[d]efendants' illegal claims trading" (id.,   ,m 190-94); (5) mail fraud in violation of 18 U.S.C. §
1341 regarding the "deliver[y of] documents reflecting the illegal claims transfer from Black

Diamond to Spectrum to induce Spectrum to support the involuntary bankruptcy petitions

against Allied" (id.,   ,m 196-99); and (6) obstruction of justice in violation of 18 U.S.C. § 1503
regarding the Black Diamond and Spectrum Affidavits and defendants' alleged failure to

timely disclose the Cooperation Agreement (id.,         W 184-89).
Ill. JURISDICTION AND STANDARD OF REVIEW

       The court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1331 and

18 U.S.C. § 1964(c). To survive a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), a complaint must "contain sufficient factual matter, accepted as true, to

'state a claim for relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The plausibility

standard requires more than a "sheer possibility that a defendant has acted unlawfully." Id.

To determine the sufficiency of a complaint under Twombly and Iqbal, the court must take

the following three steps: (1) the court must "tak[e] note of the elements a plaintiff must

plead to state a claim;" (2) the court should identify the allegations that, "because they are

no more than conclusions, are not entitled to the assumption of truth;" and (3) "where there

are well-pleaded factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement for relief." Burtch v. Mi/berg

Factors, Inc., 662 F.3d 212, 221 (3d Cir. 2011) (citing Iqbal, 556 U.S. at 664).



                                                   13
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  16 PageID
                                                          15 of 30 of 31 #: 2004




 IV. ANALYSIS

        Congress' intent in enacting the RICO statute was to combat "long-term criminal

 conduct" and the "danger posed by organized crime-type offenses." Hughes v. Consol-

 Penn. Coal Co., 945 F.2d 594, 611 (3d Cir. 1991) (internal quotations and citations omitted).

 Careful scrutiny of such claims is appropriate because of the "relative ease with which a

 plaintiff may mold a RICO pattern from allegations that, upon closer scrutiny, do not support

 it." Kolar v. Preferred Real Estate Investments, Inc., 361 F. App'x 354, 363 (3d Cir. 2010)

 {internal citations omitted)). RICO claims should be viewed with scrutiny to ensure that

 "only those purported RICO claims which truly fit within the intent of the statute will

 proceed." O'Malley v. BancAmerica Commercial Corp., 1992 WL 81394, *4 (E.D. Pa. Apr.

 17, 1992). Moreover, "courts should strive to flush out frivolous RICO allegations at an

 early stage of the litigation." Rotherberg v. Marger, 2013 U.S. Dist. LEXIS 44473, * 31 (D.

 N.J. Mar. 28, 2013).

        A.      Count I - Violation of 18 U.S.C. § 1962(c)

        Section 1962(c) of the RICO statute provides:

             It shall be unlawful for any person employed by or associated with any
             enterprise engaged in, or the activities of which affect, interstate or
             foreign commerce, to conduct or participate, directly or indirectly, in
             the conduct of such enterprise's affairs through a pattern of
             racketeering activity or collection of unlawful debt.

 18 U.S.C. § 1962(c). Similarly, 18 U.S.C. § 1962(d) makes it unlawful to "conspire" to

 violate§ 1962(c). To make out a claim under§ 1962(d), plaintiffs must first establish their§

 1962(c) claim. See Annulli v. Panikkar, 200 F.3d 189, 198 (3d Cir. 1999) (overruled on

 other grounds, Rotella v. Wood, 528 U.S. 549 (2000)).

                1. Standing

        Standing to bring a private action under the RICO statute is extended to "[a]ny

 person injured in his business or property by reason of a violation of§ 1962 ... " 18 U.S.C.

                                                14
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  17 PageID
                                                          16 of 30 of 31 #: 2005




§ 1964(c). The "by reason of' language in§ 1964(c) has been interpreted as creating two

distinct requirements for standing in RICO claims brought pursuant to § 1962: "(1) that the

plaintiff suffered an injury to business or property; and (2) that the plaintiffs injury was

proximately caused by the defendant's violation of 18 U.S.C. § 1962." Maio v. Aetna, Inc.,

221 F.3d 472, 482-83 {3d Cir. 2000). Such injury must be specific or quantifiable and must

have resulted in "tangible financial loss to plaintiff' (id. at 483 (internal citations omitted)).

As such, a complaint does not adequately plead a RICO violation unless it shows damage

to business or property with some certainty; if the claimed injury is speculative, it is not ripe

for adjudication. See id. at 495 (injury predicated on speculation insufficient to support

cause of action under RICO). To meet the proximate cause requirement, a plaintiff must

plead sufficient facts to plausibly assert that "the alleged violation led directly to the

plaintiff's injuries." Anza   v.   Ideal Steel Supply Corp., 547 U.S. 451, 461 (2006). Plaintiffs

argue that the RICO claims are ripe based on several injury theories, each of which fails to

meet the above criteria.

       Plaintiffs seek damages "in an amount to be proven at trial." (Id.,          ,r 200)   Here, the

injury asserted - equitable subordination of plaintiffs' claims in the Allied bankruptcy - has

not yet occurred and is wholly contingent upon the outcome of the bankruptcy court

proceedings. Inasmuch as the RICO injury is predicated exclusively on the possibility that

future events might occur, rather than on the actual occurrence of those events, the loss

requires a significant degree of factual speculation and is insufficient to support a cause of

action under RICO. See Maio, 221 F.2d at 495. As set forth in the complaint, any injury to

plaintiffs' business or property which would result from equitable subordination of their

claims remains speculative. (See id.,        ,r,r 29, 31   ("If [the equitable subordination) claims are

ultimately successful ... , [plaintiffs'] claims will likely be wiped out and [d]efendants will

reap a substantial windfall ... ") (emphasis added)) In fact, the alleged scheme "is ongoing

                                                     15
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  18 PageID
                                                          17 of 30 of 31 #: 2006




 to this day." (Id., at ,r 29) The Third Circuit has made it clear that an injury that is

 speculative or contingent on future events does not confer RICO standing. See Maio, 221

 F.3d at 495; see a/so Walter v. Palisades Collections, LLC, 480 F. Supp. 2d 797, 804 (E.D.

 Pa. 2007) ("RICO liability cannot attach to future contingent events"). Plaintiffs have failed

 to plead a "concrete financial loss" which is specific or quantifiable. See Maio, 221 F.3d at

 483; Barbieri v. Wells Fargo & Co., 2014 WL 7330461, at *5 (E.D. Pa. Dec. 22, 2014) (to

 qualify as a concrete financial loss, plaintiff's injury cannot be speculative).

        Notwithstanding that the equitable subordination of plaintiffs' claims - the ultimate

 goal of defendants' alleged scheme - is contingent upon the outcome of the bankruptcy

 proceedings, plaintiffs argue that injury to their business or property in the form of an "actual

 monetary loss" has been asserted; that is, defendants' scheme "has already injured

 [plaintiffs] and cost [them] more than $175 million in damages," including "loss of profit on

 the original JCT transaction scuttled by [d]efendants' wrongful involuntary bankruptcy filing,"

 and "millions in attorneys' fees and costs." (Id.,   ,r 33; MTD Opp. 16)   Plaintiffs also point to

 allegations in the complaint that defendants "stripped [plaintiffs] of [their] property by

 arbitrarily reducing [their} ownership interest in certain real estate assets and denied

 [plaintiffs the] right to reimbursement of expenses while paying their own." (D.I. 1, ,r,r 132-

 39; MTD Opp. 17) However, upon careful consideration, none of the injuries alleged in the

 complaint confer RICO jurisdiction.

        Plaintiffs' alleged injury in the form of the "loss of profit on the original JCT

 transaction scuttled by [d]efendants' wrongful involuntary bankruptcy filing" cannot be said

 to be a "concrete financial loss." See Maio, 221 F.2d at 483. Even as pied in the complaint,

 the JCT Deal was "uncertain" and "subject to multiple closing conditions including funding

 contingencies." (D.I. 1, 4IJ 124) Plaintiffs' losses arising from a failure to close the JCT Deal,

 if any, are not "clear and definite." See Motorola Credit Corp. v. Uzan, 322 F.3d 130, 135

                                                 16
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  19 PageID
                                                          18 of 30 of 31 #: 2007




 (2d Cir. 2003) ("a cause of action does not accrue under RICO until the amount of damages

 becomes clear and definite"). Moreover, plaintiffs cannot satisfy proximate cause in light of

 the numerous conditions and contingencies attendant to the JCT Deal; that is, there is no

 plausible basis for asserting that any of the predicate acts set forth in the complaint,

 including the alleged wrongful filing of the involuntary petitions, "led directly" to the deal's

 failure and plaintiffs' alleged injuries. See Sedima, S.P.R.L. v. lmrex Co., 473 U.S. 479,

 496-97 (1985) ("plaintiff ... can only recover to the extent that ... he has been injured in his

 business or property by the conduct constituting the violation") (emphasis added));

 Anza, 547 U.S. 461 (alleged RICO violation must have led directly to plaintiffs injuries);

 Lynch v. Capital One Bank, 2013 WL 2915734, at *3 (E.D. Pa. June 14, 2013) (plaintiff must

 plead sufficient facts to plausibly assert that the alleged violation act led directly to plaintiff's

 injuries).

         Regarding plaintiffs' argument that the complaint pleads "concrete financial loss" in

 the form of "millions in attorneys' fees and costs," this alleged injury does not confer RICO

 standing either. (See MTD Opp. at 16-17) The Third Circuit has not formally addressed the

 question of whether prior legal fees can ever suffice as injuries under RICO, and there is an

 obvious split among authorities. 15 For instance, in Weiss v. First Unum Life Ins. Co., 482

 F.3d 254, 256 (3d Cir. 2007), cited by plaintiffs, a participant in an employee benefits plan



 15 See Walter, 480 F. Supp. 2d at 804, n.11 (collecting cases). Compare Handeen v.
 Lemaire, 112 F .3d 1339, 1354 (8th Cir. 1997) (attorney fees spent objecting to defendant's
 allegedly fraudulent claims in another litigation sufficient to confer standing within the
 meaning of RICO); Stochastic Decisions, Inc., v. DiDomenico, 995 F.2d 1158, 1167 (2d Cir.
 1993) ("legal fees may constitute RICO damages when they are proximately caused by a
 RICO violation."); with Kashelkar v. Rubin & Rothman, 97 F. Supp. 2d 383, 391 (S.D.N.Y.
 2000) (granting defendants' motion to dismiss RICO count where plaintiffs alleged injury in
 the form of defense costs in state lawsuits was insufficient to establish commercial injury for
 RICO claim); Local 355, Hotel, Motel, Restaurant, & Hi-Rise Employees and Bartenders v.
 Pier 66 Co., 599 F. Supp. 761, 765 (S.D. Fla. 1984) ("[Attorneys' fees] are incidental dames
 and do not rise to the type of proprietary damage for which RICO provides compensation").

                                                  17
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  20 PageID
                                                          19 of 30 of 31 #: 2008




 alleged that his insurer violated RICO by discounting payment of his benefits as part of a

 racketeering scheme involving an illegal policy of rejecting expensive payouts to disabled

 insureds. While the court held that the IRS penalties and fees plaintiff incurred may be

 actionable damages under RICO, the court did not address whether legal fees were

 actionable damages. See id. at 258 n.2. Plaintiffs also cite cases from the Eastern District

 of Pennsylvania in which the court noted that attorney fees can establish an injury in a

 RICO action under certain circumstances. In Lynch, for example, the court noted that

 attorney fees may be actionable under RICO, but only where incurrence of those fees was

 proximately caused by defendants' misrepresentation or RICO violation. See Lynch, 2013

 WL 2915734, at *3. In the Walter case, the court noted that the "Third Circuit's focus on

 out-of-pocket expenses ... leads to the conclusion that the payment of legal fees can be

 actionable under RICO." See Walter, 480 F. Supp. 2d at 804. The court also found,

 however, that while past attorney fees may be actionable under RICO, future attorney fees

 are prospective damages that did not confer RICO standing, and fees incurred in initiating

 or litigating the RICO action could not form the basis for RICO liability. See id. ("RICO's

 injury requirement would be a nullity if paying an attorney to initiate the RICO action itself

 sufficed as a damage."). While the court does not necessarily disagree that past attorney

 fees may, in some circumstances, confer RICO standing, this case is distinguishable. Here,

 plaintiffs' legal fees are the subject of their claims for reimbursement under the Credit

 Agreement, and those claims remain pending in the bankruptcy proceedings. As plaintiffs'

 recovery on its reimbursement claims in the bankruptcy proceedings remains unclear,

 plaintiffs' legal fees do not confer RICO jurisdiction. See Motorola, 322 F.3d at 137 (where

 recovery in the bankruptcy proceedings is unknown, RICO claims are not ripe, even where

 recovery is a "forlorn hope'); Harbinger Capital Partners Master Fund I, Ltd. v. Wachovia

 Capital Markets, LLC, 347 F. App'x 711, 712-13 (2d Cir. 2009) (RICO claims are not ripe

                                                18
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  21 PageID
                                                          20 of 30 of 31 #: 2009




 where recovery in the bankruptcy proceedings is unknown); Barnett v. Stern, 909 F.2d 973,

 977 n.4 {71h Cir. 1990) (creditors lacked RICO standing until recovery in bankruptcy

 proceedings became clear).

          Finally, plaintiffs allege that defendants' scheme "stripped [plaintiffs] of [their]

 property by arbitrarily reducing [their] ownership interest in certain real estate assets" and

 that this is also a "concrete financial loss" under RICO. (See MTD Opp. at 17; D.I. 1 at 1111

 132-39) However, these alleged losses are still being litigated in the Court of Chancery. 16

 Thus, any losses remain speculative and do not confer RICO standing. See Motorola, 322

 F.2d at 135 (a cause of action does not accrue until the amount of damages becomes clear

 and definite).

          Where a plaintiff fails to allege injury to its business or property in the form of a

 concrete financial loss proximately caused by an alleged predicate act, or where a plaintiff's

 injury is speculative or contingent on future events, that plaintiff lacks standing to bring suit

 under RICO. See Maio, 221 F.3d at 483. Here, plaintiffs have failed to allege a concrete

 financial loss, and count I of the complaint will be dismissed for lack of standing.

                  2. Pattern of racketeering activity

          Even assuming the injury alleged by plaintiffs were sufficient to make out a claim

 under RICO, plaintiffs have failed to plead a pattern of racketeering activity. To prove that

 defendants violated 18 U.S.C. § 1962(c), plaintiffs must show "a pattern of racketeering

 activity" which requires commission of "at least two acts of racketeering activity." 18 U.S.C.

 § 1961(5). Section 1961's two-act requirement does not so much define a pattern of

 racketeering activity as set a minimum necessary condition for such a pattern to exist. H.J.

 Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 237 (1989). Although the statute does not



 16
      Yucaipa Am. Alliance Fund/, LP v. SBDRE LLC, No. 9151-VCP (Del. Ch.).

                                                   19
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  22 PageID
                                                          21 of 30 of 31 #: 2010




 define such a pattern, the Supreme Court has held that a pattern of racketeering activity

 requires that the predicate acts (1) are related, and (2) amount to or pose a threat of

 continued criminal activity. See id. at 239.

        Regarding whether the predicate acts are related, the Supreme Court has held that

 that this prong is satisfied when the predicate acts have "the same or similar purposes,

 results, participants, victims, or methods of commission, or otherwise are interrelated by

 distinguishing characteristics and are not isolated events." Id. at 240. In the Third Circuit,

 courts liberally construe this standard. See, e.g., Banks v. Wolk, 918 F.2d 418,425 (3d Cir.

 1990) (finding predicate acts were related even where four of five predicate acts did not

 involve precisely the same parties). Here, plaintiffs allege that the predicate acts set forth in

 the complaint are all related to each other and to defendants' "purpose of subordinating

 [plaintiffs'] claims by forcing Allied into involuntary bankruptcy." (0.1. 1,   ,-r 163)   Plaintiffs'

 allegations, if accepted as true, satisfy the requirement that the predicate acts are related.

        Regarding whether the predicate acts "amount to or pose a threat of continued

 criminal activity," the Supreme Court has noted that continuity is a "temporal concept." See

 HJ Inc., 492 U.S. at 241-42. Duration is the sine qua non of continuity. See Hindes v.

 Castle, 937 F.2d 868, 873 (3d Cir. 1991 ). A plaintiff can meet this requirement by showing

 either "close-ended continuity" or "open-ended continuity." See H.J. Inc., 492 U.S. at 241-

 42. Close-ended continuity refers "to a closed period of repeated conduct." Id. at 241.

 Open-ended continuity refers to "past conduct that by its nature projects into the future with

 a threat of repetition." Id. The Third Circuit has also noted other factors that are relevant to

 the "pattern" inquiry, including "the number of unlawful acts, the length of time over which

 the acts were committed, the similarity of the acts, the number of victims, the number of

 perpetrators, and the character of the unlawful activity." See Kehr Packages, Inc. v.

 Fidelcor, Inc., 926 F.2d 1406,1412-13 (3d Cir. 1991) (quoting Barticheck v. Fidelity Union

                                                 20
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  23 PageID
                                                          22 of 30 of 31 #: 2011




 Bank/First Nat'/ State, 832 F.2d 36, 39 (3d Cir. 1987)). Following HJ Inc., Third Circuit

 courts "focus on these factors as they bear upon the separate questions of continuity and

 relatedness." Marshall-Silver Constr. Co. v. Mendel, 894 F.2d 593, 596 (3d Cir. 1990).

 Although the Supreme Court has provided this basic structure for analyzing continuity, the

 analysis is ultimately fact specific. See HJ Inc., 492 U.S. at 241 (noting "development of

 these concepts must await future cases").

        With respect to continuity, plaintiffs allege that "[d]efendants' pattern of racketeering

 activity is continuous" as the predicate acts "extend over a substantial period of time, from

 September of 2011 to the present, and the involuntary bankruptcy proceeding that

 [d]efendants fraudulently initiated is currently pending." (0.1. 1,   1f 164)   Plaintiffs further

 allege that "[d]efendants' scheme will continue in the future until they achieve their objective

 of equitably subordinating [plaintiffs'] debt holdings in Allied, and [d]efendants will continue

 to make false statement to courts and to engage in other acts of obstruction and fraud in

 order to bring this scheme to fruition." (/d.)

                       a.      Close-ended continuity

        Plaintiffs' allegations, even if accepted as true, do not satisfy close-ended continuity,

 that is, "a series of related predicates extending over a substantial period of time." HJ Inc.,

 492 U.S. at 242. The Third Circuit has consistently held that a pattern lasting less than one

 year does not, as a matter of law, constitute a "substantial period of time" as required by HJ

 Inc. See e.g., Hughes, 945 F.2d at 611 ("We hold that twelve months is not a substantial

 period of time"); Tabas v. Tabas, 47 F.3d 1280, 1293 (3d Cir. 1995) ("Since HJ Inc., this

 court has faced the question of continued racketeering activity in several cases, each time

 finding that conduct lasting no more than twelve months did not meet the standard for close-

 ended continuity"); Helman v. Murry's Steaks, Inc., 742 F. Supp. 860, 882 (D. Del. 1990)

 (predicate acts spanning twelve months did not satisfy close-ended continuity requirement).

                                                  21
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  24 PageID
                                                          23 of 30 of 31 #: 2012




           Plaintiffs allege an elaborate scheme dating "potentially as far back as 2009." (D.I.

 1,   ,r 159)   To determine the duration of the pattern, the court must look to the earliest

 predicate act. HJ Inc., 492 U.S. at 242 ("party alleging a RICO violation may demonstrate

 continuity over a closed period by proving a series of related predicates"). Although

 plaintiffs assert that defendants' scheme has run "from at least in 2009 and continues

 today," the duration of the pattern begins on the date of the earliest alleged predicate act,

 not on the date that defendants allegedly began contemplating the scheme. Here, the

 earliest predicate act asserted in the complaint involves the September 2011 emails, which

 are alleged to constitute acts of wire fraud in violation of 18 U.S.C. §§ 1343, and which

 "facilitated the solicitation of Allied debtholders to join the involuntary petition[s] and

 [d]efendants' illegal claims trading." (0.1. 1,   ,r,r 190-94)   Defendants argue that these

 allegations of wire fraud should be rejected because "[plaintiffs] cannot tack on conclusory

 allegations of mail and wire fraud to add more time to its alleged pattern of racketeering

 conduct." (See MTD at 25-26 (citing Kehr, 926 F.2d at 1418)) Even accepting plaintiffs'

 allegations as true, and including the alleged acts of wire fraud occurring in September

 2011, the pattern as alleged still falls short of one year under Third Circuit law. The

 involuntary petitions, allegedly containing false statements and material omissions in

 violation of 18 U.S.C. § 1343, and/or resulting from claims trading in violation of 18 U.S.C. §

 152(6) in March 2012, were filed in May 2012. Thus, the pattern of racketeering activity

 alleged in the complaint is at most nine months in duration.

          Plaintiffs argue that the predicate acts asserted in the complaint do not end with the

 May 2012 bankruptcy filings because the complaint references defendants' continued

 pursuit of the equitable subordination claims against plaintiffs. (MTD Opp. at 18; 0.1. 1, ,r

 159) This argument misses the mark for the same reason - the period of continuity is

 established by the predicate acts in furtherance of the alleged scheme. See HJ Inc., 492

                                                    22
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  25 PageID
                                                          24 of 30 of 31 #: 2013




 U.S. at 242 ("what must be continuous [is] RICO's predicate acts or offenses") (emphasis in

 original). Were an allegation of the continued existence of a scheme sufficient to extend a

 pattern of racketeering activity, in lieu of predicate acts themselves, the duration

 consideration would be rendered meaningless.

        Plaintiffs further argue that the predicate acts asserted in the complaint do not end

 with the May 2012 bankruptcy filings because the complaint alleges defendants continue to

 obstruct justice. (MTD Opp. at 18; D.I. 1, ,I 157) Obstruction of justice as a predicate act

 under RICO requires that a defendant

            ... corruptly, or by threats or force, or by any threatening letter or
            communication, endeavor to influence, intimidate, or impede any ...
            juror, or officer in or of any court of the United States ... in the discharge
            of his duty.

 18 U.S.C. § 1503(a). The Third Circuit has held that "only acts directly affecting parties,

 witnesses or jurors - and not other acts that may merely influence the proceedings - are

 cognizable" as predicate acts under RICO. See Col/egeSource, Inc. v. AcademyOne, Inc.,

 597 App'x 116, 126 (3d Cir. 2015) (emphasis in original). "Consequently, we have never

 recognized obstruction of justice as a viable RICO predicate except in cases involving

 witness intimidation." Id. (citing Malley-Duff & Assocs., Inc. v. Crown Life Ins. Co., 792 F.2d

 341, 355 (3d Cir. 1986)). Here, accepting as true plaintiffs' allegations that defendants filed

 false affidavits in support of the involuntary bankruptcy petitions, such an act is not

 cognizable as a predicate act under RICO. See College Source, 597 Fed App'x at 126

 (finding that allegations of submission of false affidavits and destruction of electronic

 evidence were facially insufficient to establish obstruction of justice RICO violation).

        Plaintiffs claim that the predicate acts asserted in the complaint do not end with the

 May 2012 bankruptcy filings because defendants withheld relevant documents in the

 bankruptcy litigation until at least August 2014. (D.I. 1, ,I 188) Alleged obstruction of justice


                                                 23
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  26 PageID
                                                          25 of 30 of 31 #: 2014




 in a pending proceeding cannot support a RICO claim brought in a different court. See e.g.,

 Rafferty v. Halprin, 1991 WL 148798, at *7 (S.D.N.Y. 1991) (holding that "[o]bstruction [of

 justice] claims ... must be presented in the court in which the civil action giving rise to the

 alleged obstruction is pending" and noting that to allow otherwise would be "an improper

 use of the civil RICO statute"); Eli Lilly and Co. v. Roussel Corp., 23 F. Supp. 2d 460, 483

 n.35 (D. N.J. 1998) (quoting Rafferty: "to permit conduct in a pending action to serve as a

 basis of a RICO claim would improperly apply the RICO statute, invite forum shopping of a

 most pernicious sort and would embroil this Court in the supervision and review of

 proceedings" in other courts). Even accepting as true plaintiffs' allegation that defendants

 withheld relevant documents in the bankruptcy proceedings, the court agrees that such an

 act does not satisfy the predicate act of obstruction of justice for purposes of establishing a

 pattern of racketeering activity.

        Having alleged a pattern of racketeering activity lasting only nine months, the

 complaint does not satisfy close-ended continuity as a matter of law. See Hughes, 945

 F.2d at 611 (pattern lasting less than one year does not, as a matter of law, constitute a

 "substantial period of time").

                       b.         Open-ended continuity

        The allegations in the complaint, accepted as true, do not satisfy open-ended

 continuity either. If a plaintiff alleges a RICO violation before continuity is established,

 plaintiff must allege "a threat of continued racketeering activity." HJ Inc., 492 U.S. at 242.

 This requirement is met where the "racketeering acts themselves include a specific threat of

 repetition extending indefinitely into the future." Id. at 242-43. A threat of continuity also

 exists when the predicate acts are part of an ongoing entity's "regular way of doing

 business." Id. Additionally, a plaintiff may plead a threat of continued racketeering activity



                                                 24
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  27 PageID
                                                          26 of 30 of 31 #: 2015




 where the predicate acts can be attributed to "a defendant operating as part of a long-term

 association that exists for criminal purposes." Id.

         Plaintiffs do not allege that defendants used fraud as a regular way of doing

 business or formed an ongoing criminal association. Instead, plaintiffs allege that

 "[d]efendants' scheme will continue in the future until they achieve their objective of

 equitably subordinating [plaintiffs'] debt holdings in Allied." (D.I. 1, ,i 164) Defendants

 "continue to assert causes of action for equitable subordination against [plaintiffs] in

 adversary case number 13-50530 filed in the Allied bankruptcy case" and "continue to

 obstruct justice" (Id.,   ,m 157, 159). In response, defendants argue that the complaint does
 not satisfy open-ended continuity because it "amounts to nothing more than a business

 dispute between creditors that does not constitute criminal activity, let alone pose a threat of

 continued criminal activity." (See MTD at 25)

        The Third Circuit has often held that a single scheme involving a single injury to a

 single victim within a short period of time falls outside of RICO due to lack of continuity,

 even where all aspects are entirely related. See e.g., Hughes, 945 F.2d at 611 (predicate

 acts against single victim lasting one year did not satisfy continuity); Kehr, 926 F.2d at 1413

 {"[A]lthough a single fraudulent scheme can give rise to RICO liability, when that scheme is

 short-lived and directed at a limited number of people, this court has required some further

 indication that the defendant's fraudulent activities are likely to continue"); Baldwin v.

 Township of Union, 2005 WL 3588473, *6 (D.N.J. Dec. 29, 2005) (no threat of continued

 racketeering activity where "predicate acts focus on a clearly defined, discrete, and finite

 goal"); Kolar, 361 App'x at 365 (holding that a "single finite transaction cannot by itself

 underpin a pattern of racketeering activity").

        Defendants argue that the complaint's allegations fall outside of RICO because the

 alleged pattern of racketeering activity has only one objective - equitable subordination of

                                                  25
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  28 PageID
                                                          27 of 30 of 31 #: 2016




 plaintiffs' claims - and targets only plaintiffs. (See MTD at 5) The Supreme Court has

 rejected the theory that a RICO pattern requires proof of "multiple schemes." HJ Inc., 492

 U.S. at 240; see also United States v. Starnes, 644 F.2d 673,678 (7 1h Cir. 1981) (no

 requirement for separate unrelated schemes); LSC Assocs. v. Lomas & Nettleton Fin.

 Corp., 629 F. Supp. 979, 981-82 (E.D. Pa. 1986) (schemes involving only one transaction

 intended or one objective sufficient when "defendants allegedly committed several

 racketeering acts to entice plaintiffs to enter that transaction."). Nevertheless, when a single

 fraudulent scheme "is short-lived and directed at a limited number of people, [the Third

 Circuit] has required some further indication that the defendant's fraudulent activities are

 likely to continue." Kehr, 926 F.2d at 1413.

        As discussed supra, accepting plaintiffs' allegations as true, the last predicate act

 alleged in the complaint occurred in May 2012. The final goal of defendants' alleged

 scheme is clearly defined: equitable subordination of plaintiffs' claims. The scheme,

 therefore, is of finite duration, and there is no threat of long-term continuous criminal activity

 "where predicate acts focus on a clearly defined, discrete, and finite goal." Baldwin, 2005

 WL 3588473 at *6. This single fraudulent scheme, which is short-lived and directed at a

 limited number of victims, does not give rise to RICO liability without some "further

 indication that the defendant's fraudulent activities are likely to continue." See Kehr, 926

 F .2d at 1413. The complaint makes no allegation that the alleged predicate acts

 themselves include "a specific threat of repetition extending indefinitely into the future." HJ

 Inc., 492 U.S. at 242-43. "[S]chemes which have a clear and terminable goal have a natural

 ending point. Such schemes therefore cannot support a finding of any specific threat of

 continuity that would constitute open-ended continuity." Vicom, Inc. v. Harbridge Merchant

 Servs., 20 F.3d 771, 782 (7 1h Cir. 1994).



                                                26
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  29 PageID
                                                          28 of 30 of 31 #: 2017




        Construing the complaint in a light most favorable to plaintiffs, and assuming all facts

 in the complaint to be true, for the reasons stated above, plaintiffs have failed to allege

 continuity under either the open-ended or close-ended standards. Related predicate acts

 lasting "a few weeks or months and threatening no future criminal conduct do not satisfy

 [the continuity] requirement." HJ Inc., 492 U.S. at 242. Having failed to allege a pattern of

 racketeering activity, the complaint fails to state a claim under RICO. Accordingly, count I of

 the complaint must be dismissed. 17

        B.       Count II - § 1962(d) Claim

        Section 1962(d) of the RICO Act makes it unlawful to "conspire" to violate§ 1962(c).

 To make out a claim under§ 1962(d), a plaintiff must first establish its claim under§

 1962(a), (b), or (c). See Annu/li, 200 F.3d at 198. Because plaintiffs have failed to state a

 claim under§ 1962(c), the conspiracy claim must fail as well. See Lightning Lube, Inc. v.

 Witco Corp., 4 F.3d 1153, 1191 (3d Cir. 1993) ("Any claim under section 1962(d) based on

 a conspiracy to violate the other subsections of section 1962 must necessarily fail if the

 substantive claims are themselves deficient"). Accordingly, count II of the complaint must

 be dismissed.

        C.       Counts Ill and IV - Fraud and Tortious Interference with Business
                 Relations Under State Law

        The court's original jurisdiction over this matter is based solely upon plaintiffs' federal

 RICO claims. Having dismissed those claims, the court no longer has original jurisdiction

 over the action and must determine whether to exercise supplemental jurisdiction over the

 state law claims. Pursuant to 28 U.S.C. § 1367, federal courts with original jurisdiction over

 a federal claim have supplemental jurisdiction over state-law claims that "form part of the


 17Because the court concludes that the complaint fails to state a claim under RICO, the
 court does not reach defendants' arguments that the RICO claims are barred by the Noerr-
 Pennington doctrine and/or the covenant not to sue in the Credit Agreement.

                                                27
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  30 PageID
                                                          29 of 30 of 31 #: 2018




 same case or controversy." 28 U.S.C. § 1367(a). A district court may, however, decline to

 exercise supplemental jurisdiction over state law claims if "the district court has dismissed

 all claims over which it has original jurisdiction." 28 U.S.C. § 1367{c)(3); New Rock Asset

 Partners, L.P. v. Preferred Entity Advancements, Inc., 101 F.3d 1492, 1508 (3d Cir. 1996)

 (dismissal of the jurisdiction-granting claim "triggers a discretionary decision on whether

 jurisdiction over a state law claim should be declined pursuant to§ 1367(c)(3)").

        The Third Circuit has instructed that "where the claim over which the district court

 has original jurisdiction is dismissed before trial, the district court must decline to decide the

 pendent state claims unless considerations of judicial economy, convenience, and fairness

 to the parties provide an affirmative justification for doing so." Dougherty v. AO. Smith

 Corp., 2014 WL 3542243, *16 (D. Del. July 16, 2014) (quoting Borough of West Mifflin v.

 Lancaster, 45 F.3d 780, 788 (3d Cir. 1995)); see also Carnegie-Mellon University v. Cohill,

 484 U.S. 343, 351 (1988) (when the federal claims are eliminated early in a case, "the

 District Court ha[s] a powerful reason to choose not to continue to exercise jurisdiction").

        Defendants argue that there are no fairness considerations preventing dismissal of

 plaintiffs' state law claims because "neither party has invested significant resources in

 litigating them [in this court]." (MTD Reply at 18-19) Plaintiffs previously moved to withdraw

 the reference of the BD/S Action to the bankruptcy court and argue that, should the court

 grant their request, it would be more efficient for the same court to adjudicate these state

 law claims together with the state law claims in the BOIS Action. (MTD Opp. at 27)

 However, to avoid the risk of inconsistent rulings between the BD/S Action and Committee

 Action, the court has since denied plaintiffs' motion to withdraw the reference of the BD/S

 Action, as "[tJhese proceedings involve at least some overlapping claims and will certainly

 involve overlapping facts." (See Civ. No. 15-256 (SLR), 0.1. 19) Both actions will now

 proceed in the bankruptcy court, and plaintiffs offer no other considerations in support of

                                                 28
         Case 14-50971-CSS
Case 1:15-cv-00373-SLR      Doc 35
                       Document 466-34
                                    Filed Filed 05/02/20
                                          09/02/16   Page Page  31 PageID
                                                          30 of 30 of 31 #: 2019




 their argument that the court should exercise supplemental jurisdiction. The court finds no

 affirmative justification for exercising supplemental jurisdiction over the state law claims and

 accordingly, counts Ill and IV are dismissed without prejudice. 18

 V. CONCLUSION

        For the foregoing reasons, the complaint fails to state a claim under RICO, and the

 court declines to exercise supplemental jurisdiction over the state law claims. Accordingly,

 the motion to dismiss is granted. The parties will bear their own costs. An appropriate

 order shall issue.




 1a Because  the court declines to exercise supplemental jurisdiction over the state law
 claims, the court does not reach defendants' arguments that those claims are barred by the
 covenant not to sue in the Credit Agreement.

                                               29
